DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2020 has been entered.
 
Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites “wherein at least one of X1, X2, X3, and X4 is N”. Applicants are advised to amend this phrase to recite “wherein at least one of X1, X2, X3, or X4 is N”.  Appropriate correction is required.

Claim 19 is objected to because of the following informalities: Claim 19 recites “wherein at least one of X1, X2, X3, and X4 is N”. Applicants are advised to amend this phrase to recite “wherein at least one of X1, X2, X3, or X4 is N”.  Appropriate correction is required.


Claim 35 is objected to because of the following informalities: Claim 35 recites “wherein at least one of X1, X2, X3, and X4 is N”. Applicants are advised to amend this phrase to recite “wherein at least one of X1, X2, X3, or X4 is N”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 26 recites “The consumer product of claim 34” which renders the scope of the claims confusing given that claim 34 is cancelled. In the interests of compact prosecution pending the rectification of the dependency of claim 34, the claim will be treated as depending from claim 35 which is drawn to a consumer product.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 7, 11, 29, and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Shih-Chun (WO 2012/122605, cited on IDS filed on 3/22/2021).



    PNG
    media_image1.png
    265
    323
    media_image1.png
    Greyscale
,
where the group Ar is an aryl group or a fused or heterocyclic arene or ring such as phenyl or naphthene and can contain substituents such as a halogen such as fluorine ([014], [021]-[022], and [023]). The groups A and/or B are a bidentate ligand such as bipyridyl ([017]). The pyridine ring contains more than one nitrogen derived from pyrimidine or pyrazine ([015]). 
From the above, the reference discloses a compound comprising the recited ligand LA as:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 , 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 or 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

The recited ring B is a 6-membered aromatic ring, i.e. phenyl; the recited group R3 is H; the recited groups X1, X3, and X4 are C and X2 is N, where X3 and X4 are fused into a 6-memeberd aromatic ring; or X1, X3, and X4 are C, X2 is N, and the groups X1 and X2 are fused into a 6-membered aromatic ring; or X1, X2, X3, are C and X4 is N, the groups X2 and X3 are fused into a 2 and R1 are fluorine and hydrogen, respectively; and the metal M is Ir.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 2, Shih-Chun teaches all the claim limitations as set forth above. As discussed above, the reference discloses that M is Ir.

Regarding claim 3, Shih-Chun teaches all the claim limitations as set forth above. As discussed above, the reference discloses that M is Ir.

Regarding claim 7, Shih-Chun teaches all the claim limitations as set forth above. As discussed above, the reference discloses that R2 is fluorine.

Regarding claim 11, Shih-Chun teaches all the claim limitations as set forth above. As discussed above, the reference discloses that A and/or B are bidentate ligands. Accordingly, the A)2(LB), where the recited integer n is two (2).

Regarding claim 29, Shih-Chun teaches all the claim limitations as set forth above. As discussed above, the reference discloses recited ligand LA as:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
,
where the recited groups R9 and R10 are H.

Regarding claim 31, Shih-Chun teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the recited group X2 is N.

Regarding claim 32, Shih-Chun teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the recited group X3 is N.

Regarding claim 33, Shih-Chun teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the recited group X4 is N.

Allowable Subject Matter
Claims 5-6, 12-13, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims

If rewritten as indicated above, claims 5-6, 12-13, and 30 would be allowable over the “closest” prior art Shih-Chun for the reasons set forth below.

Regarding claim 5, while Shih-Chun discloses substituents such as alkyl, trifluoromethyl and CnF2n+1, the reference does not disclose that the recited group R1 is tert-butyl, or a fluorinated tert-butyl as recited in the present claim.

Claim 6 recites that groups R1 and R3 form into an aromatic ring and therefore the claim encompasses fused rings such as phenanthrene. While Shih-Chun discloses Ar groups such as naphthalene, the reference does not disclose or suggest Ar groups such as phenanthrene. Accordingly, the reference does not disclose or suggest a compound encompassed by claim 6.

Regarding claim 12, while Shih-Chun discloses disclose bidentate ligands, the reference does not disclose or suggest the bidentate ligand LB recited in the claim.

Regarding claim 30, Shih-Chun discloses compound with the ligand:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.
However, the reference does not disclose or suggest the ligand LA as recited in the claim.

It is noted that claims 19 and 35 are objected to for formalities as set forth above. Were Applicants to address the outstanding formalities, claims 19-20, 22-23 and 35 would be allowable over “closest” prior art Shih-Chun for the reasons set forth below

Claims 19 and 35 are drawn to a device comprising an anode, cathode, and an organic layer between the anode and cathode, where the organic layer comprises the recited compound. Shih-Chun is drawn to a catalyst and does not disclose or suggest the device as recited in claims 19 and 35.

Response to Arguments
Applicant's arguments filed 10/22/2020 have been fully considered but are moot in light of the new grounds of rejection set forth above. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767